Title: From George Washington to Major General Israel Putnam, 25 January 1778
From: Washington, George
To: Putnam, Israel



Dear sir
[Valley Forge, 25 January 1778]

I was yesterday favor’d with your Letter of 13th Instant inclosing a return of those taken from Colo. Webbs & Ellis’s Regiments.
I begin to be very apprehensive that the Season will entirely pass away, before any thing material will be done for the defence of Hudsons river—You are well acquainted with the great necessity there is for having the Works there finished as soon as possible, & I most earnestly desire that the strictest attention may be paid to every matter which may contribute to finishing & putting them in a respectable State before the spring.
I wish you had not waited for returns of the Militia to furnish me with a state of the troops in that Quarter—& if you do not get them in, before you receive this, you will please let me have an Accurate return of the Continental troops alone, it being absolutely necessary that I should know the strength of your command as soon as possible.
I congratulate you on the success of your two little parties against the Enemy—which I dare say will prevent their making so extensive Excursions for some time at least[.] One circumstance however I cannot avoid taking notice of—that Our Officers who have been but a very short time in the Enemy’s hands reap the advantages of any Captures which happen to be made by us—this must not be practis’d in future, as it is the height of Injustice, & will (if continued) draw upon us the just censure of the Officers who have been for a long time suffering all the Rigors of a Severe Captivity—The proper mode of proceeding is, to deliver them into the Hands of the Commissary of Prisoners, who must be best acquainted with the propriety of complying with the Claims of our Officers in their hands.
I shall represent your Situation in the Money way to the Paymaster Genl & order such measures to be taken as may relieve you I am Sir Your Most Obedt Sert

Go: W——n

